Citation Nr: 1121181	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for weakness of the right arm musculature and numbness of the 2nd and 3rd fingers of the right hand, currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

Manifestations of the Veteran's right upper extremity disability include peripheral neuritis and neuralgia characterized by muscle weakness, decreased sensation, loss of reflexes, and pain requiring continuous use of medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for weakness of the right arm musculature and numbness of the 2nd and 3rd fingers of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2008 letter advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's April 2008 letter informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With respect to the Dingess requirements, the RO's April 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with VA examination in May 2008 to determine the current severity of his weakness of the right arm musculature and numbness of the 2nd and 3rd fingers of the right hand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This medical examination was based upon a review of the Veteran's medical records, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Board realizes that the last VA examination was conducted in May 2008, almost 3 years ago, the Veteran does not assert that the severity of his right upper extremity disability has increased since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  The Veteran has neither advanced an argument that the May 2008 examination was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for the Veteran's weakness of the right arm musculature and numbness of the 2nd and 3rd fingers of the right hand was granted by an October 2003 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515, effective from September 9, 2003.  By an April 2005 rating decision, the evaluation was subsequently increased to 40 percent under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8513, effective March 16, 2005.

The Veteran filed his present claim for an increased evaluation for service-connected weakness of the right arm musculature and numbness of the 2nd and 3rd fingers of the right hand in June 2007.  The RO's June 2008 rating decision denied the claim and continued the current 40 percent evaluation.  The Veteran filed a timely notice of disagreement in July 2008 and perfected the appeal in July 2009.

Neurological conditions and convulsive disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  See 38 C.F.R. § 4.124a.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating a peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123 will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Id.; see 38 C.F.R. § 4.124 (2010).

The Veteran's weakness of the right arm musculature and numbness of the 2nd and 3rd fingers of the right hand are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Under the criteria of Diagnostic Code 8513, ratings are assigned dependent upon which extremity is involved, the dominant or "major" side, or the "minor" side.  The evidence confirms that the Veteran is right-hand dominant.  

Pursuant to Diagnostic Code 8513, an evaluation of 40 percent is available for moderate incomplete paralysis of all major radicular groups.  An evaluation of 70 percent is available for severe incomplete paralysis of all major radicular groups.  The maximum evaluation of 90 percent is available for complete paralysis of all major radicular groups.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513.

The Veteran was afforded a VA examination in May 2008 in conjunction with the claim on appeal.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran gave a history of a neck and right shoulder injury in service and a total of six surgeries on the cervical spine since separation from service.  The Veteran reported weakness, stiffness, numbness, paresthesias, dysesthesias, pain, and impaired coordination.  He described the type of paresthesias or dysesthesias as shooting pain and numbness in the both arms.  In regard to incoordination, the Veteran stated that he was unable to carry anything in his right hand.  The examiner noted a history of stroke in 2007 and the Veteran stated that his right-sided weakness was worse since the stroke.

On motor examination, the examiner noted that the affected muscles were flexor carpi radialis and extensor carpi radialis.  Muscle strength was 4 out 5.  As to motor function impairment, the examiner stated that the grasp was weaker on the right than the left, and there was weakness with flexion of the elbow.  The examination report indicated that motor function was graded on a scale of 0 to 5 (0= total paralysis, 1=palpable or visible contraction, 2=active movement gravity eliminated, 3=active movement against gravity, 4=active movement against some resistance, 5=active movement against full resistance).

Sensory function test revealed that decreased vibration, pain, and light touch sensation on the 1st, 2nd, and 3rd digits, but that position sense was normal.  The affected nerves were median and radialis nerves.  Vibration sensation was 2/2, pinprick pain sensation was 2/2, light touch sensation was 1/2, and position sensation was 2/2 on the right upper extremity.  It was indicated that sensory function was graded on a scale of 0 to 2 (0=absent, 1=impaired, 2=normal).

Reflex examination showed 1+ for right biceps, triceps, brachioradialis, and finger jerk, respectively.  The examiner indicated that the reflex scale was from 0 to 4+ (0=absent, 1+=hypoactive, 2+=normal, 3+=hyperactive, without clonus, 4+=hyperactive, with clonus).  No muscle atrophy or abnormal muscle tone or bulk was shown.  There were no tremors, tics, or other abnormal movements.  

The examiner stated that the function of the joint affected by the nerve disorder was not affected.  In regard to nerve dysfunction, the examiner noted that there was no paralysis but there were neuritis and neuralgia.  

The Veteran reported that he retired from his job as a driver in 1990 due to medical problems.  The diagnosis was right arm radiculopathy following neck surgery.  As to the disability's effect on daily living activities, the examiner stated there were no effects on toileting; and moderate effects on shopping, traveling, feeding, bathing, dressing, and grooming.  The disability prevented the Veteran from doing chores, exercise, sports, and recreation, and the Veteran stopped driving for the past several years.  The examiner stated that the Veteran had increased problems with his right arm radiculopathy over the last few years in that he had decreased sensation and strength in his right arm.  The Veteran was taking on narcotic pain medications for pain control.

Based on a review of the evidence above, the Board finds that the Veteran's neurological symptoms in the right upper extremity represent incomplete, rather than complete paralysis of the radicular nerve group.  Here, the May 2008 VA examiner specifically stated that there was no paralysis.  As such, the maximum evaluation of 90 percent under Diagnostic Code 8513 for complete paralysis is not warranted.  Further, the evidence shows that the Veteran's right upper extremity disability consists of peripheral neuritis and neuralgia characterized by muscle weakness, decreased sensation, loss of reflexes, and pain requiring continuous use of medication.  However, no muscle atrophy or abnormality in muscle tone, nor tremors, tics, or other abnormal movements, are shown.  The Board therefore concludes that the disability picture in this case most closely resembles the criteria for moderate incomplete paralysis.

The Veteran's subjective complaints of inability to carry things in the right hand have been considered.  The Veteran's statements are competent evidence of observable symptomatology associated with his right upper extremity disability, and the Board has no reason to doubt the credibility such statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nonetheless, greater probative weight is given the objective clinical findings made on the May 2008 VA examination.  On the May 2008 VA examination, the muscle strength was shown to be 4 out of 5.  The examiner also stated that the function of the joint affected by the Veteran's nerve disorder was not affected.  In addition, the Board finds significant the May 2008 examiner's characterization of the Veteran's right upper extremity disability's effects on the daily living activities.  The examiner found that the Veteran's right upper extremity disability had moderate effects on most of the activities, except for doing chores, exercise, sports, and recreation.  While it is noted that the Veteran's right upper extremity disability prevents him from doing chores, such functional impairment is already contemplated by the currently assigned 40 percent disability rating, and a higher evaluation is not warranted.  See 38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for weakness of the right arm musculature and numbness of the 2nd and 3rd fingers of the right hand inadequate.  The Veteran's right upper extremity disability is evaluated pursuant to 38 C.F.R. § 4.124a, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  Manifestations of the Veteran's service-connected right upper extremity disability include peripheral neuritis and neuralgia characterized by muscle weakness, decreased sensation, loss of reflexes, and pain requiring continuous use of medication.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating assigned for his service-connected weakness of the right arm musculature and numbness of the 2nd and 3rd fingers of the right hand.  Ratings in excess of that currently assigned are provided for certain manifestations of the service-connected upper extremity disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently assigned disability rating more than reasonably describe the Veteran's service-connected right upper extremity disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  However, there is no medical evidence of record that would warrant a rating in less than or greater than that assigned for the Veteran's service-connected right upper extremity disability at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as discussed above, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for weakness of the right arm musculature and numbness of the 2nd and 3rd fingers of the right hand is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


